IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 22 WM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ROSHA CHARLES WILLIAMS,                     :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2016, the Petition for Assumption of

Jurisdiction and Consolidation is DISMISSED. See Commonwealth v. Ali, 10 A.3d 282

(Pa. 2010) (providing that hybrid representation is not permitted). The Prothonotary is

DIRECTED to forward the filing to counsel of record.